NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           APR 25 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
BRENDA CARLSEN,                                  No. 14-15579

              Plaintiff - Appellant,             D.C. No. 5:13-cv-04738-PSG

 v.
                                                 MEMORANDUM*
STANFORD UNIVERSITY,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Paul S. Grewal, Magistrate Judge, Presiding

                       Argued and Submitted April 14, 2016
                            San Francisco, California

Before: WALLACE, SCHROEDER, and KOZINSKI, Circuit Judges.

      Brenda Carlsen appeals from the district court’s judgment denying remand

and dismissing her case against Stanford University. Carlsen seeks damages for

loss of consortium, stemming from Stanford’s termination of her husband, Dan

Gazzano. We affirm. Res judicata bars Carlsen’s claim because when she



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
attempted to join her husband’s lawsuit, the district court dismissed her claim, as

preempted by § 301 of the Labor Management Relations Act, and she did not

appeal that judgment. See Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394,

398 (1981).

      Stanford’s motion to take judicial notice is denied.

      AFFIRMED.




                                          2